DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on April 28, 2022.  Claims 1-4, 6 and 8 have been canceled.  Claims 5, 7 and 9 have been amended.

Allowable Subject Matter
Claims 5, 7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 5 and 9, the main reason for indication of allowance is because in the prior art of record, Ito (WO 2015/145736 A1 and referring to US 2017/0013237 A1 as an equivalent English translation of WO 2015/145736 A1) discloses an image display system that is mounted in a train (See 1-4 in fig. 1) formed of a plurality of connected cars (vehicles 1-4), comprising: a camera (20A-27A and 20B-27B in figs. 1 and 2A) attached to a side of each car (See figs. 1, 2A, 3A-3D); a monitor (monitors of PCs 40-43) for displaying an image that has been taken by the camera (¶ 0069); and an image processing unit (40-43; ¶ 0068) for processing an image to be displayed on the monitor (¶ 0089-0096).  Miyoshi (US 2013/0002877 A1) further discloses a display system for a vehicle (Figs. 1 and 2) including: a plurality of cameras (25-28 in fig. 3); a monitor (21 in figs. 2 and 3) for displaying the images taken by the cameras (See figs. 4-6); and a processing unit (38) characterized in that among the images to be displayed on the monitor, the image processing unit carries out a left-right inversion process on the image where the positional relationship between the car and the way in the image is opposite between the left and the right to the positional relationship as viewed in the direction in which the car is to travel (Note that Miyoshi discloses that when the right door of the vehicle is opened, the image processing section 38 would display the captured video on a display section 47 in a manner that the image is reversed (See fig. 5)  ¶ 0086-0089 and 0093).  However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, that the image processing unit determines the images on which the left-right inversion process is to be carried out on the basis of the information that indicates the direction in which the train is to travel and the information that indicates the direction in which the image is taken by the camera as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
May 5, 2022